Citation Nr: 1817843	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-53 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left ankle disability (claimed as a residual of a left ankle injury). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1954 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that a left ankle disability was not present in service or until many years thereafter and it is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that he is entitled to service connection for a left ankle disability because his current left ankle problems are due to the stress he placed on the ankle, which he fractured shortly before service, marching for miles and jumping out of tanks while on active duty.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); also see notice of disagreement dated in October 2015. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The post-service record shows the Veteran's left ankle being diagnosed with possible osteoarthritis.  See, e.g., physician note dated in March 2015.  Moreover, the Board finds that the Veteran is competent to report on the events he experiences, like jumping out of tanks and marching, as well as manifestations of his disability, such as pain and lost motion, because it comes to him via his own senses.  See Davidson, supra.

However the available service treatment record, which consists of his September 1956 separation examination, is negative for a history of a left ankle injury/problems and on examination it was opined that the lower extremity was normal.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that where "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened"); Russo v. Brown, 9 Vet. App. 46 (1996) (holding that hold that when service treatment records are lost the Board has a heightened to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed).

The record also does not show the Veteran being diagnosed with arthritis in his left ankle in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the record does not show that the Veteran had a continued problem with his left ankle in and since service.  In fact, as reported above, the September 1956 separation examination is negative for complaints, diagnoses, or treatment for a left ankle injury and/or disability.  Likewise the post-service records are negative for a history, complaints, and/or a diagnosis of a left ankle disability until over a half a century after service.  See, e.g., physician note dated in March 2015; also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  

While the RO asked the Veteran and several occasions to provide it with authorizations to obtain private treatment records that could help file in this gap and/or establish a relationship between the appellant's current left ankle problems and his military service, the Veteran did not ever provide the authorizations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him).

Furthermore, the record is negative for a competent and credible opinion that shows a current left ankle disability is due to the Veteran's military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); also see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The Board finds that given the above record that VA had no obligation to obtain an etiology opinion.  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that the criteria for obtaining an etiology opinion have not been met when the evidence of record does not establish that the veteran suffered an event, injury, or disease in service because  no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim).  Furthermore, the Board finds that the Veteran is not competent to provide a nexus opinion because he does not have the required medical expertise to provide an answer to this complex medical question.  See Davidson, supra.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. § 3.303.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  

ORDER

Service connection for a left ankle disability is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


